379 F.2d 554
STEIN'S, Stein's Mfg. Co., and Lou Stein, P.C., Appellants,v.Arlton PILLING, Postmaster, Woodbury, New Jersey.
No. 16204.
United States Court of Appeals Third Circuit.
Argued May 26, 1967.
Decided June 6, 1967.
Rehearing Denied July 25, 1967.

Appeal from the United States District Court for the District of New Jersey; Mitchell H. Cohen, Judge.
Mitchell S. Lipschutz, Philadelphia, Pa., Barry M. Weinberg, Camden, N. J., Mitchell S. Lipschutz, Lipschutz & Levy, Philadelphia, Pa., for appellants.
Robert W. Page, Asst. U. S. Atty., Camden, N. J., David M. Satz, Jr., U. S. Atty., Newark, N. J., Robert W. Page, Asst. U. S. Atty., on the brief, for appellee.
Before McLAUGHLIN, KALODNER and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
In the instant case plaintiff appellants sought injunctive relief below against the enforcement of a United States Post Office Department Order, intercepting plaintiffs' mail for fraudulent violation of Title 39 U.S.C.A. § 4005.


2
The District Court, after extensive hearing, entered an Order granting summary judgment in favor of the defendant-appellee Arlton Pilling, Postmaster at Woodbury, New Jersey, and dismissed the complaint with prejudice.


3
On review of the record we find no error. The Order of the District Court will be affirmed for the reasons so well stated by Judge Cohen in his opinion reported at 256 F.Supp. 238 (D.C.N.J. 1966).